         Case 1:02-cr-00743-CM Document 431 Filed 12/17/19 Page 1 of 1
                                         U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York

                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     December 17, 2019

BY ECF
The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl St.
New York, NY 10007

       Re:     United States v. Peter Gotti, 02 Cr. 743 (CM)

Dear Chief Judge McMahon:

      The Government respectfully submits this letter in response to the Court’s December 13,
2019 Order directing the Government to advise the Court of the position of the Bureau of Prisons
(“BOP”) on Peter Gotti’s motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A).

       The Government has spoken with a Senior Attorney at FMC Butner, where Gotti is housed,
and has been advised of the following: (1) the BOP’s position on Gotti’s application is unchanged
from May 2019, when the BOP denied Gotti’s application for relief; (2) since May 2019, Gotti has
not made any additional request to the BOP for compassionate release; (3) according to the Clinical
Director of FMC Butner, Gotti continues to be independent in his activities of daily living, is able
to move around to see other inmates and to attend medical appointments, and has not been
diagnosed with a terminal illness. The Clinical Director is not aware of any compassionate release
recommendation that medical staff at FMC Butner has made following the May 2019 decision.

        The BOP has provided the Government with Gotti’s medical records from June 2019 to
the present, which the Government can provide to the Court should the Court so direct.

                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney for the
                                              Southern District of New York

                                          by: /s/ Jun Xiang
                                             Jun Xiang
                                             Assistant United States Attorney
                                             (212) 637-2289
CC (BY ECF)
All Counsel
